 Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 1 of 48 Page ID #:1




1     John J. Edmonds (State Bar No. 274200)
2
         jedmonds@ip-lit.com
      EDMONDS & SCHLATHER, PLLC
3     355 South Grand Avenue, Suite 2450
4     Los Angeles, California 90071
      Telephone: (213) 973-7846
5     Facsimile: (213) 835-6996
6     Attorneys for Plaintiff,
7
      Monument Peak Ventures, LLC
                         IN THE UNITED STATES DISTRICT COURT
8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
9

10

11
     MONUMENT PEAK VENTURES, LLC

12
                               Plaintiff,         CASE NO. 8:19-CV-2181

13
           v.                                     COMPLAINT FOR
                                                  INFRINGEMENT OF U.S. PATENT
14   TOSHIBA AMERICA BUSINESS                     NOS. 6,903,762; 7,177,484; 7,583,294;
     SOLUTIONS, INC.; TOSHIBA                     7,684,090; 8,665,345; 8,964,064 AND
15   AMERICA INFORMATION                          9,549,095
     SYSTEMS, INC.; TOSHIBA AMERICA
16   ELECTRONIC COMPONENTS, INC.                  DEMAND FOR JURY TRIAL
     AND TOSHIBA CORPORATION
17
                               Defendants.
18

19         Plaintiff Monument Peak Ventures, LLC (“MPV”) hereby submits its Complaint
20   against Defendants Toshiba America Business Solutions, Inc., Toshiba America
21   Information Systems, Inc., Toshiba America Electronic Components, Inc., and Toshiba
22   Corporation, and alleges as follows:
23                                           PARTIES
24         1.     Plaintiff MPV is a Texas limited liability company with its principal place
25   of business in Plano, Texas.
26         2.     On information and belief, Defendant Toshiba America Business
27   Solutions, Inc. (“TABS”) is a California corporation with its principal place of business
28
     in Irvine, California.

                                               -1–
 Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 2 of 48 Page ID #:2




1
            3.     On information and belief, Defendant Toshiba America Information
2
     Systems, Inc. (“TAIS”) is a California corporation with its principal place of business
3
     in Irvine, California.
4
            4.     On information and belief, Defendant Toshiba America Electronic
5
     Components, Inc. (“TAEC”) is a California corporation with its principal place of
6
     business in Irvine, California.
7
            5.     On information and belief, Toshiba Corporation (“Toshiba Corp.”) is a
8
     Japanese corporation with its principal place of business in Tokyo, Japan. Hereinafter,
9
     TABS, TAIS, TAEC and Toshiba Corp. are collectively referred to as “Toshiba” or
10
     Defendants.
11
                                JURISDICTION AND VENUE
12

13
            6.     This Court has subject matter jurisdiction over MPV’s claims for patent

14
     infringement pursuant to the 28 U.S.C. §§ 1331 and 1338(a).

15
            7.     Upon information and belief, this Court has personal jurisdiction over

16   Defendants in this action because TABS, TAIS and TAEC are incorporated in this State
17   and all Defendants have committed acts within this District giving rise to this action
18   and have established minimum contacts with this forum such that the exercise of
19   jurisdiction over Defendants would not offend traditional notions of fair play and
20   substantial justice. Defendants have committed acts of patent infringement and have
21   regularly and systematically conducted and solicited business in this District by and
22   through at least their sales and offers for sale of Defendants’ products and/or services
23   in this District and, on information and belief, their leases and/or ownership of office
24   space in this District.
25          8.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1400(b) at
26   least because Defendants have committed acts of infringement in this District and have
27   a regular and established place of business in this District. Further, Toshiba Corp. is a
28
     foreign corporation for which venue is proper at least under 28 U.S.C. § 1391(c)(3).

                                               -2–
 Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 3 of 48 Page ID #:3




1
     On information and belief, Defendants employ many people who work in their facilities
2
     in this District.
3
                                   NATURE OF THE ACTION
4
            9.        This is a civil action for infringement under the patent laws of the United
5
     States, 35 U.S.C. § 271 et seq.
6
            10.       MPV owns all right, title and interest in U.S. Patent Nos. 6,903,762;
7
     7,177,484; 7,583,294; 7,684,090; 8,665,345; 8,964,064 and 9,549,095 (collectively the
8
     “Asserted Patents”), including all rights to sue and collect damages for past, present
9
     and future infringement thereof.
10
            11.       MPV alleges that Toshiba directly and indirectly has infringed and
11
     continues to infringe the Asserted Patents by, inter alia, making, using, offering for
12

13
     sale, selling, importing, using (including in connection with internal uses and/or

14
     demonstrations) and/or inducing such actions, including in connection with providing

15
     the infringing products and instructions/specifications for their use. MPV seeks

16   damages and other relief for Toshiba’s infringement of the Asserted Patents.
17          12.       On or about June 20, 2018, MPV approached Toshiba and their affiliates
18   to offer a license to MPV’s Kodak portfolio. Since MPV acquired the Kodak portfolio
19   it has successfully licensed multiple companies without resorting to litigation.
20   Consistent with MPV’s overall strategy to use litigation only as a last resort, MPV
21   expressed on several occasions its desire to consummate a license with Toshiba outside
22   of litigation.
23          13.       On or about June 20, 2018, MPV informed Toshiba of its infringement
24   through a data room that included a full list of all patents owned by MPV and evidence
25   of use presentations detailing Toshiba’s infringement.
26          14.       Toshiba has had actual and/or constructive notice of the infringements
27   alleged herein, including as noted above.
28



                                                 -3–
 Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 4 of 48 Page ID #:4




1
           The Asserted Patents Come From the Iconic Kodak Patent Portfolio
2
          15.      The Asserted Patents claim inventions born from the ingenuity of the
3
     Eastman Kodak Company (“Kodak”), an iconic American imaging technology
4
     company that dates back to the late 1800s. The first model of a Kodak camera was
5
     released in 1888.
6
          16.      In 1935 Kodak introduced “Kodachrome,” a color reversal stock for
7
     movie and slide film. In 1963 Kodak introduced the Instamatic camera; an easy-to-
8
     load point-and-shoot camera.
9
          17.      By 1976 Kodak was responsible for 90% of the photographic film and
10
     85% of the cameras sold in the United States.
11
          18.      At the peak of its domination of the camera industry, Kodak invented the
12

13
     first self-contained digital camera in 1975.

14
          19.      By 1986 Kodak had created the first megapixel sensor that was capable

15
     of recording 1,400,000 pixels. While innovating in the digital imaging space Kodak

16   developed an immense patent portfolio and extensively licensed its technology in the
17   space. For example, in 2010, Kodak received $838,000,000 in patent licensing. As part
18   of a reorganization of its business, Kodak sold many of its patents to some of the
19   biggest names in technology that included Google, Facebook, Amazon, Microsoft,
20   Samsung, Adobe Systems, HTC and others for $525,000,000.
21        20.      While scores of digital imaging companies have paid to license the
22   Kodak patent portfolio owned by MPV, without justification Toshiba has refused to do
23   so
24                  Count 1 – Infringement of U.S. Patent No. 6,903,762
25        21.    The application for U.S. Patent No. 6,903,762 (the “’762 patent) was filed
26   on Dec. 13, 2000 and the patent issued on June 7, 2005. The ‘762 patent also has
27   priority as a continuation of U.S. Patent Application No. 09/549,356, filed on April14,
28
     2000; and from Provisional U.S. Patent Application No. 60/137,078, filed on June 2,

                                               -4–
 Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 5 of 48 Page ID #:5




1
     1999.
2
           22.    At the time of the ‘762 invention, the graphical user interfaces of digital
3
     cameras enabled many different features, including complex features, to be selected.
4
     This made the digital cameras complicated, and thus, difficult for users, especially first-
5
     time users, to use and understand. Further, including due to this difficulty, the actual
6
     features of the digital camera normally remained the same for all users of the same
7
     model.
8
           23.    The inventive features of ‘762 claimed inventions have multiple
9
     advantages over conventional prior art, including by providing methods for customizing
10
     a digital camera for at least two particular users by programming the programmable
11
     memory of the digital camera as claimed.           Such methods overcome the above
12

13
     shortcomings and other shortcomings of the art at the time.

14
           24.    Conventional prior art is represented by the primary references cited

15
     during prosecution, which were U.S. Patent No. 6,006,039 to Steinberg et al. and U.S.

16   Patent No. 5,541,656 to Kare et al. However, the Examiner acknowledged that both
17   Steinberg and Kare failed to disclose or suggest customization of a digital camera for
18   at least two users. Juxtaposing the ‘762 claimed inventions against the inferior,
19   conventional state of the art represented by Steinberg and Kare illustrates in part the
20   unconventionality and inventiveness of the ‘762 claimed inventions.
21         25.    Claim 19 of the ‘762 patent covers “method for customizing a digital
22   camera for at least two particular users by programming the programmable memory of
23   the digital camera which controls the operation of the digital camera, the method
24   comprising the steps of: (a) displaying a list of selectable camera features that can be
25   provided by the digital camera; (b) a first user selecting a first desired camera feature
26   from the displayed list of camera features; (c) a second user selecting a second desired
27   camera feature from the displayed list of camera features, wherein the second desired
28
     camera feature is different than the first desired camera feature; (d) programming the

                                                -5–
 Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 6 of 48 Page ID #:6




1
     programmable memory of the digital camera to enable the first desired camera feature
2
     and disable the second desired camera feature when the digital camera is used by the
3
     first user, and to enable the second desired camera feature and disable the first desired
4
     camera feature when the digital camera is used by the second user.”
5
           26.    At least claim 19 of the ‘762 patent is infringed by TABS and/or Toshiba
6
     Corp., including under 35 U.S.C. §271(a)-(b), by methods comprising the use of at
7
     least TABS’s e-STUDIO2050C/2550C multi-function printers (the “‘762 Infringing
8
     Instrumentalities”). Without limitation, sale, importation and/or use of the ‘762
9
     Infringing Instrumentalities comprises and/or induces the steps noted below.
10
           27.    To the extent the preamble is limiting, the ‘762 Infringing Instrumentalities
11
     comprise a method for customizing a digital camera for at least two particular users by
12

13
     programming the programmable memory of the digital camera which controls the

14
     operation of the digital camera, the method comprising the steps including those noted

15
     below. Without limitation, see, e.g., FC-2050C_TAG_EN_0009:

16

17

18

19

20

21

22

23         28.    The ‘762 Infringing Instrumentalities comprise displaying a list of
24   selectable camera features that can be provided by the digital camera. Without
25   limitation, see, e.g., FC-2050C_TAG_EN_0009:
26

27

28



                                               -6–
 Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 7 of 48 Page ID #:7




1

2

3

4

5

6

7

8

9

10

11

12                                            and
13

14

15

16

17

18

19

20

21

22

23

24

25
           29.   The ‘762 Infringing Instrumentalities comprise a first user selecting a first
26

27
     desired camera feature from the displayed list of camera features; and they further

28
     comprise a second user selecting a second desired camera feature from the displayed


                                              -7–
 Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 8 of 48 Page ID #:8




1
     list of camera features, wherein the second desired camera feature is different than the
2
     first desired camera feature,     Without limitation, a first user, for example with
3
     administrator privileges, may select a given role (i.e., “a first desired camera feature”)
4
     from the displayed list of roles. Similarly, a second user, for example with administrator
5
     privileges, may select another given role (i.e., “a second desired camera feature”) from
6
     the displayed list of roles. Each selected role has its own privileges and permitted
7
     options. Without limitation, see, e.g., FC-2050C_TAG_EN_0009:
8

9

10

11

12

13

14

15

16

17

18

19

20                                              and
21

22

23

24

25

26

27

28



                                               -8–
 Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 9 of 48 Page ID #:9




1

2

3

4

5

6

7

8

9

10        30.    The ‘762 Infringing Instrumentalities comprise programming the
11   programmable memory of the digital camera to enable the first desired camera feature
12   and disable the second desired camera feature when the digital camera is used by the
13   first user, and to enable the second desired camera feature and disable the first desired
14   camera feature when the digital camera is used by the second user. Without limitation,
15
     including based on the above selections, the scanner programs the memory to enable
16
     operations/functions permitted in the first role (i.e., “first desired camera feature”) and
17
     disable operations functions not permitted in the first role (i.e., “second desired camera
18
     feature”) when the scanner is used by the first user. Similarly, the scanner programs
19
     the memory in an analogous manner to enable operations/functions permitted in the
20
     second role (i.e., “second desired camera feature”) and disable operations functions
21
     not permitted in the second role (i.e., “first desired camera feature”) when the scanner
22
     is used by the second user. Without limitation, see, e.g., FC-2050C_TAG_EN_0009:
23

24

25

26

27

28



                                               -9–
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 10 of 48 Page ID #:10




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15
           31.    Defendants’ acts of infringement of the ’762 patent have been willful and
16
     intentional under the standard of Halo. Since at least April 2019, Defendants have
17
     willfully infringed the ’762 patent by refusing to take a license and continuing the
18
     foregoing infringement, and further, since at least that date Defendants have actively
19

20
     induced the direct infringement of customers and/or end users, including by providing

21
     the ‘762 Infringing Instrumentalities and instructions/specifications for their use, and

22
     including with the intent that such direct infringement occur.

23         32.    Defendants’ acts of direct, indirect and willful infringement of the ‘762
24   patent have caused damage to MPV, and MPV is entitled to recover damages sustained
25   as a result of Defendants’ wrongful acts in an amount subject to proof at trial.
26                   Count 2 – Infringement of U.S. Patent No. 7,177,484
27         33.    The application for U.S. Patent No. 7,177,484 (the “’484 patent) was filed
28   on February 26, 2003, and the patent issued on February 13, 2007.


                                               - 10 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 11 of 48 Page ID #:11




1
           34.   At the time of the ‘484 invention, to obtain conventional imaging services
2
     and/or products, users typically went to a food/mass/drug retailer who offered such
3
     imaging service or products. It was the financial benefit of the retailer to sell as many
4
     imaging services or products as possible to the customer/user. Retailers displayed
5
     generic pictures or other advertising to entice a user to purchase imaging services or
6
     products. These pictures/ads may have had little or no interest to the user. In addition,
7
     clerks at retail locations were coached to ask users if they would like to try a new or
8
     existing imaging service or product. However, many users were unfamiliar with the
9
     offered services or are too busy to inquire. Further, many retailers use kiosks, rather
10
     than clerks, to take in orders for imaging services and/or products.
11
           35.   The inventive features of ‘484 claimed inventions have multiple
12

13
     advantages over conventional prior art, including with respect to their inventive

14
     methods of creating and presenting customized digital images comprising promotional

15
     product digital images having modified user images disposed therewith.

16         36.   During prosecution, the primary reference cited was U.S. Patent No.
17   6,414,693 to Berger, et al., which represents the conventional and inferior approaches
18   at the time. Far inferior from the ‘484 claimed inventions, Berger is directed to a
19   method of customizing articles with user custom graphics. This is designed for use by
20   companies wishing to promote their own company through a logo on a promotional
21   item to be sold or given away, the
22   promotional item acting as an advertisement for the company. The method requires
23   creation of a graphic artwork by the company or supplier, selection by the customer
24   from among a database of supplier scaled images, and customer drag-and-drop
25   placement of the selected artwork on a representation of the promotional item. Berger
26   does not disclose or suggest at least a predetermined image location, including because
27   Berger provides a large area of the item on which the artwork can be placed, as opposed
28
     to the strict placement over which the user has no control in Applicants' claimed

                                              - 11 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 12 of 48 Page ID #:12




1
     invention. Further, Berger does not disclose or suggest modifying at least a portion of
2
     the user-supplied image to simulate application of the image to the actual promotional
3
     product. Berger applies the artwork image as is, as indicated from the drag-and-drop
4
     placement and visualization scheme, and therefore does not provide a realistic
5
     representation of the artwork on the promotional item. Including for these reasons, the
6
     conventional Berger patent did not disclose or suggest at least the inventive steps of
7
     providing a digital image representative of a promotional product having a
8
     predetermined image location adapted to receive at least a portion of the user-supplied
9
     digital image, generating a modified user image by modifying the at least a portion of
10
     the user-supplied digital image to simulate an application of the at least a portion of the
11
     user-supplied image to the promotional product, or generating a customized digital
12

13
     image representative of the customized promotional product having the modified user

14
     image disposed within the predetermined image location. Juxtaposing the ‘484 claimed

15
     inventions against the inferior, conventional state of the art represented by Berger,

16   illustrates in part the unconventionality and inventiveness of the ‘484 claimed
17   inventions.
18         37.     Claim 1 of the ‘484 patent covers a “method of offering a customized
19   promotional product to a user, the method comprising the steps of: accessing a user-
20   supplied digital image at a digital imaging device; providing a digital image
21   representative of a promotional product, the promotional product digital image having
22   a predetermined image location adapted to receive at least a portion of the user-
23   supplied digital image; generating a modified user image by modifying the at least a
24   portion of the user-supplied digital image to simulate an application of the at least a
25   portion of the user-supplied image to the promotional product; generating a customized
26   digital image representative of the customized promotional product, the customized
27   digital image comprising the promotional product digital image having the modified
28
     user image disposed within the predetermined image location; and displaying the

                                               - 12 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 13 of 48 Page ID #:13




1
     customized digital image to the user on a display of the digital imaging device.”
2
          38.      At least claim 4 of the ‘484 patent is infringed by TABS and/or Toshiba
3
     Corp., including under 35 U.S.C. §271(a)-(b), by methods comprising the use of
4
     TABS’s MoFoto applications and/or hardware implementing said applications (the
5
     “‘484 Infringing Instrumentalities”). Without limitation, the sale and/or use of the ‘484
6
     Infringing Instrumentalities comprises and/or induces the steps noted below.
7
          39.      To the extent the preamble is limiting, the ‘484 Infringing Instrumentalities
8
     comprise a method of offering a customized promotional product to a user, the method
9
     comprising        the     steps     below.         Without     limitation,    see,    e.g.,
10
     http://tgcs04.toshibacommerce.com/cs/groups/internet/documents/document/b3mx/m
11
     jcw/~edisp/prod.tos1270895.pdf                                                         and
12

13
     http://brochure.copiercatalog.com/toshiba/Toshiba-Full-Line-Brochure-1.pdf:

14

15

16

17

18

19

20

21

22        40.      The ‘484 Infringing Instrumentalities comprise accessing a user-supplied
23
     digital image at a digital imaging device, for example a smartphone or tablet. Without
24
     limitation,                                        see,                               e.g.,
25
     http://tgcs04.toshibacommerce.com/cs/groups/internet/documents/document/b3mx/m
26
     jcw/~edisp/prod.tos1270895.pdf               and          http://brochure.copiercatalog.com
27
     /toshiba/Toshiba-Full-Line-Brochure-1.pdf:
28



                                                - 13 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 14 of 48 Page ID #:14




1

2

3

4

5

6

7

8

9

10

11

12

13

14         41.    The ‘484 Infringing Instrumentalities comprise providing a digital image
15   representative of a promotional product, the promotional product digital image having
16   a predetermined image location adapted to receive at least a portion of the user-supplied
17   digital image. Without limitation, the ‘484 Infringing Instrumentalities comprise
18   providing digital content of promotional figures and/or celebrities (including their
19   accoutrements such as uniforms) having a predetermined location to receive the user-
20   supplied        image.                Without         limitation,        see,       e.g.,
21   http://tgcs04.toshibacommerce.com/cs/groups/internet/documents/document/b3mx/mj
22
     cw/~edisp/prod.tos1270895.pdf:
23

24

25

26

27

28



                                              - 14 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 15 of 48 Page ID #:15




1

2

3

4

5

6

7

8

9

10

11

12        42.      The ‘484 Infringing Instrumentalities comprise generating a modified user
13   image by modifying the at least a portion of the user-supplied digital image to simulate
14   an application of the at least a portion of the user-supplied image to the promotional
15   product. Without limitation, the ‘484 Infringing Instrumentalities generate a modified
16   image by modifying at least a portion of the user-captured image to simulate that the
17   user is actually with the figure, celebrity, etc. (i.e., that simulate an application of at
18   least a portion of the user-supplied image to the promotional product). Without
19   limitation,           see,           e.g.,            http://tgcs04.toshibacommerce.com
20   /cs/groups/internet/documents/document/b3mx/mjcw/~edisp/prod.tos1270895.pdf:
21

22

23

24

25

26

27

28



                                                  - 15 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 16 of 48 Page ID #:16




1

2

3

4

5

6

7

8

9

10

11

12

13

14
           43.    Including   as   noted    immediately    above,    the   ‘484   Infringing
15
     Instrumentalities comprise generating a customized digital image representative of the
16
     customized promotional product, the customized digital image comprising the
17
     promotional product digital image having the modified user image disposed within the
18
     predetermined image location.
19
           44.    The ‘484 Infringing Instrumentalities comprise displaying the customized
20
     digital image to the user on a display of the digital imaging device, for example the
21
     smart phone or tablet, including as noted above.
22
           45.    Defendants’ acts of infringement of the ’484 patent have been willful and
23
     intentional under the standard of Halo. Since at least April 2019, Defendants have
24
     willfully infringed the ’484 patent by refusing to take a license and continuing the
25
     foregoing infringement, and further, since at least that date Defendants have actively
26
     induced the direct infringement of customers and/or end users, including by providing
27
     the ‘484 Infringing Instrumentalities and instructions/specifications for their use, and
28



                                              - 16 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 17 of 48 Page ID #:17




1
     including with the intent that such direct infringement occur.
2
           46.    Defendants’ acts of direct, indirect and willful infringement of the ‘484
3
     patent have caused damage to MPV, and MPV is entitled to recover damages sustained
4
     as a result of Defendants’ wrongful acts in an amount subject to proof at trial.
5
                     Count 3 – Infringement of U.S. Patent No. 7,583,294
6
           47.    The application for U.S. Patent No. 7,583,294 (the “’294 patent) was filed
7
     on May 5, 2005, and the patent issued on September 1, 2009. The ‘294 patent also has
8
     priority as a continuation of U.S. Patent Application No. No. 09/514,436, filed on
9
     February 28, 2000.
10
           48.    At the time of the ‘294 invention, face detection was an area with
11
     impressive computational requirements, particularly if a robust face detection
12

13
     algorithm was needed. One challenge faced by the inventors was to implement face

14
     detection methods reasonably with limited memory resources, and with low

15
     computational cost. Such an accomplishment can be a springboard to numerous other

16   improvements in the image capture process. In addition, the improved facial detection
17   of the invention downstream activities after image capture, e.g., face detection could
18   provide evidence of up/down orientation for subsequent printing (for example, of index
19   prints).
20         49.    Claim 5 of the ‘294 patent covers a “method for determining the presence
21   of a face from image data, said method comprising the steps of: (a) prescreening the
22   image data with a first algorithm by using an algorithm interface adapter, the first
23   algorithm determining a plurality of face candidates; and (b) operating on the face
24   candidates with a second algorithm, the second algorithm processing the face
25   candidates to determine the presence of the face; wherein the first algorithm has a first
26   rate of false positives, and the second algorithm has a second rate of false positives
27   lower than the first rate of false positives.”
28
           50.    The ‘294 claimed inventions comprise prescreening image data with a first

                                                - 17 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 18 of 48 Page ID #:18




1
     algorithm to determine a plurality of face candidates, and operating on the face
2
     candidates with a second algorithm to determine the presence of a face, wherein the
3
     second algorithm has a rate of false positives lower than the rate of false positives for
4
     the first algorithm. An advantage of this combination is that the first algorithm can be
5
     designed to operate quickly, albeit with the potential for false positives, and the second
6
     component algorithm can restrict its more computationally intensive processing to the
7
     relatively few regions that have passed the first algorithm. Further, knowledge of the
8
     presence and location of people in an image, and especially the presence and location
9
     of their faces, enables many beneficial improvements to be made in the image capture
10
     process. Another advantage is that data associated with the detection of faces in an
11
     image can be automatically recorded and included with or as an annotation of an image.
12

13
     This permits the automatic recording of significant subjects within a photographic

14
     record of events without requiring the annotation to be done by the photographer at the

15
     time of image acquisition or at a later time. The detection of faces in the scene then

16   opens the way for significant additional enhancements to the image capture event and
17   to subsequent processing of the image. For example, face detection provides a
18   convenient means of indexing images for later retrieval, for example by fetching
19   images containing one or more people as subjects. Consequently, running the face
20   detection algorithm provides face data corresponding to one or more parameters such
21   as location, orientation, scale and pose of one or more of the detected faces. In addition,
22   once faces have been detected, a face recognition algorithm can be applied to identify
23   faces from a gallery.
24         51.   Conventional prior art is represented by the primary reference cited during
25   prosecution, which was U.S. Patent No. 6,263,113 to Abdel-Mottaleb, et al. However,
26   the Examiner acknowledged that Abdel-Mottaleb failed to disclose first and second
27   rates of false positives, the second rate being lower than the first as claimed.
28
     Juxtaposing the ‘294 claimed inventions against the inferior, conventional state of the

                                               - 18 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 19 of 48 Page ID #:19




1
     art represented by Abdel-Mottaleb illustrates in part the unconventionality and
2
     inventiveness of the ‘294 claimed inventions.
3
           52.    Claim 5 of the ‘294 patent covers a “method for determining the presence
4
     of a face from image data, said method comprising the steps of: (a) prescreening the
5
     image data with a first algorithm by using an algorithm interface adapter, the first
6
     algorithm determining a plurality of face candidates; and (b) operating on the face
7
     candidates with a second algorithm, the second algorithm processing the face
8
     candidates to determine the presence of the face; wherein the first algorithm has a first
9
     rate of false positives, and the second algorithm has a second rate of false positives
10
     lower than the first rate of false positives.”
11
           53.    At least claim 5 of the ‘294 patent is infringed by TAEC and/or Toshiba
12

13
     Corp., including under 35 U.S.C. §271(a)-(b), by methods comprising the use of

14
     TAEC’s Visconti family (e.g., Visconti, Visconti2 and related series, e.g., the

15
     TMPV760 Series) of image recognition processors, including within camera-based

16   systems     (the ‘294 Infringing Instrumentalities”). Without limitation, the sale,
17   importation and/or use of the ‘294 Infringing Instrumentalities comprises and/or
18   induces the steps noted below.
19         54.    To the extent the preamble is limiting, the ‘294 Infringing Instrumentalities
20   comprise a method for determining the presence of a face from image data, said method
21   comprising the steps noted below. See, e.g., TMPV760 Series Image Recognition
22   Processor Technical Datasheet, rev. 1.3.0, available at https://toshiba.semicon-
23   storage.com/ap-en/product/assp/detail.TMPV7608XBG.html:
24

25

26

27
           55.    The ‘294 Infringing Instrumentalities comprise prescreening the image
28



                                                - 19 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 20 of 48 Page ID #:20




1
     data with a first algorithm by using an algorithm interface adapter, the first algorithm
2
     determining a plurality of face candidates. Without limitation, the ‘294 Infringing
3
     Instrumentalities’ image recognition processors prescreen image data with a first
4
     algorithm to determine a plurality of face candidates, including using “search region
5
     extraction” to segment the input image into regions of non-overlapping homogenous
6
     color    or   texture.    Without    limitation,   see.   e.g.,   https://toshiba.semicon-
7
     storage.com/us/product/automotive/image-recognition/features.html:
8

9

10

11

12

13

14

15

16

17

18

19

20

21   This process includes, without limitation, utilizing co-occurrence histograms of
22   oriented gradients, including, without limitation, in connection with, driver monitoring,
23   region buffers and/or bounding boxes.
24           56.   Further, the ‘294 Infringing Instrumentalities’ first algorithm finds a
25   plurality of face candidates. Without limitation, see above and see. e.g.,
26   http://www.mpsoc-forum.org/previous/2015/slides/9B-Takashi%20Miyamori.pdf and
27   HC24.28.425-Visconti2-Uchiyama-Toshiba.pdf:
28



                                              - 20 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 21 of 48 Page ID #:21




1

2

3

4

5

6

7

8
                                            and
9

10

11

12

13

14

15

16

17

18

19

20

21

22        57.    The ‘294 Infringing Instrumentalities comprise operating on the face
23   candidates with a second algorithm, the second algorithm processing the face
24
     candidates to determine the presence of the face. Without limitation, see, e.g.,
25
     TMPV760 Series Image Recognition Processor Technical Datasheet, rev. 1.3.0,
26
     available         at         https://toshiba.semicon-storage.com/ap-n/product/assp/
27
     detail.TMPV7608XBG.html and https://news.toshiba.com/press-release/corporate/ai-
28



                                           - 21 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 22 of 48 Page ID #:22




1
     contributes-cutting-car-accidents-toshibas-image-recognition-lsi:
2

3

4

5

6

7

8

9

10

11        58.     The ‘294 Infringing Instrumentalities comprise operating on the face
12   candidates with a second algorithm, the second algorithm processing the face
13   candidates to determine the presence of the face (see above); wherein the first
14   algorithm has a first rate of false positives, and the second algorithm has a second rate
15   of false positives lower than the first rate of false positives. Without limitation, the
16   algorithm used to identify regions which may contain a face (e.g., face candidate
17
     windows) will have a higher rate of false positives than the second algorithm (e.g.,
18
     Linear Support Vector Machine), which operates on face candidate windows to output
19
     a likelihood score with templates for human (i.e., face) recognition.             Without
20
     limitation, see, e.g., TMPV760 Series Image Recognition Processor Technical
21
     Datasheet,    rev.   1.3.0,   available    at      https://toshiba.semicon-storage.com/ap-
22
     en/product/assp/detail.TMPV7608XBG.html:
23

24

25

26

27

28



                                               - 22 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 23 of 48 Page ID #:23




1
           59.    Defendants’ acts of infringement of the ’294 patent have been willful and
2
     intentional under the standard of Halo. Since at least December 2018, Defendants have
3
     willfully infringed the ’294 patent by refusing to take a license and continuing the
4
     foregoing infringement, and further, since at least that date Defendants have actively
5
     induced the direct infringement of customers and/or end users, including by providing
6
     the ‘294 Infringing Instrumentalities and instructions/specifications for their use, and
7
     including with the intent that such direct infringement occur.
8
           60.    Defendants’ acts of direct, indirect and willful infringement of the ‘294
9
     patent have caused damage to MPV, and MPV is entitled to recover damages sustained
10
     as a result of Defendants’ wrongful acts in an amount subject to proof at trial.
11
                     Count 4 – Infringement of U.S. Patent No. 7,684,090
12

13
           61.    The application for U.S. Patent No. 7,684,090 (the “’090 patent) was filed

14
     on December 20, 2005 and the patent issued on March 23, 2010.

15
           62.    Conventional printer technology is described in the background portion of

16   the ‘090 specification.     Without limitation, at the time of the ‘090 invention,
17   traditionally, printers were arranged in a manner that has a printing path for a receiver
18   media that is aligned in a parallel direction with user controls. This allowed users to
19   conveniently load receiver media, remove printed images and access the controls while
20   facing a common “front end” of the printer. Accordingly, most users attempted to
21   arrange such printers on a storage surface so that the “front end” faces outwardly to
22   confront a user. However, this arrangement could create problems when printers have
23   a long axis leading to the "front end” because it can be difficult to store such printers
24   on a relatively short width on conventional shelving units without extending the “front
25   end” of the printer beyond the edge of the shelf. Further, storing such printers with the
26   long axis arranged parallel to a length of the shelf makes it difficult to access and utilize
27   user controls. To further complicate this situation, printer positioning could also be
28
     influenced by factors such as a need to arrange the printer in a way that permits easy

                                                - 23 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 24 of 48 Page ID #:24




1
     reloading of donor materials such as thermal ribbons, ink and toner as well as the need
2
     to provide adequate ventilation and cord/cable access. Thus, a user of a printer may
3
     have had little flexibility in the arrangement of a printer within a particular storage area
4
     causing the printer to be arranged in a position in from which it was difficult to access
5
     printer controls.
6
           63.   A similar problem arose when printers were equipped with status
7
     indicators or an image display in that such indicators and/or image displays were also
8
     typically arranged to be viewed from the “front face' of the printer. For example, a
9
     digital printer may have included an image display as part of a printer graphical user
10
     interface (GUI) to allow the user to select images to be printed and to perform other
11
     printer functions. However, such a display typically faced the front end only.
12

13
           64.   Yet another problem of this type was created when a printer was a so-

14
     called "docking printer” that is designed to receive a display device Such as a cellular

15
     phone, digital camera, photo viewer, personal display device, handheld personal

16   computer or like item in a docking station, cradle or like structure to allow cooperation
17   between the printer and the docked display device. Typically, such docking printers
18   were adapted to receive a display device that was loaded by a person standing at the
19   "front end thus, for some printers, it could become more difficult to dock such display
20   devices when the user could not stand facing the printer. This reduced the frequency
21   with which the devices were docked thus reducing the effective usefulness of the
22   combination.
23         65.   What is needed in the art included the need for a printer that could provide
24   more flexibility and customization of orientation without sacrificing its feature set.
25   The ‘090 inventions provided inventive apparatuses for addressing this need and other
26   needs, and for addressing these and other shortcomings of the conventional prior art.
27         66.   Claim 1 of the ‘090 patent covers a “printer for use with a display device
28
     having images stored in a memory therein, a display device controller, and an image

                                               - 24 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 25 of 48 Page ID #:25




1
     display for displaying the stored images, the printer comprising: an external structure
2
     housing a print engine and receiver medium transport adapted to cooperate to cause
3
     donor materials to be transferred to a receiver medium in an image wise fashion; a
4
     display device interface, said display device interface being adapted to receive the
5
     display device and to position the display device so that a display device electrical
6
     connector can form an electrical connection with the electrical interface to provide an
7
     electrical connection between the printer and the display device; and, a printer
8
     processor adapted to transmit signals to the display device controller influencing what
9
     is presented on the image display; wherein the display device interface is adjustably
10
     mounted to the external structure, with the display device interface being movable
11
     between a range of positions relative to the external structure of the printer while
12

13
     maintaining the electrical connection between the printer and the display device, so

14
     that the image display can be positioned at more than one position relative to the

15
     external structure of the printer while in a connected relationship with the printer.”

16           67.   At least claim 1 of the ‘090 patent is infringed by TABS and/or Toshiba
17   Corp., including under 35 U.S.C. §271(a)-(b), by methods comprising the use of at
18   least    multifunction    printers   comprising     TABS’s     e-STUDIO907/1057/1207
19   multifunction printers (the “‘090 Infringing Instrumentalities”). Without limitation,
20   sale, importation and/or use of the ‘090 Infringing Instrumentalities comprises and/or
21   induces the steps noted below.
22           68.   To the extent the preamble is limiting, the ‘090 Infringing Instrumentalities
23   comprise a printer for use with a display device having images stored in a memory
24   therein, a display device controller, and an image display for displaying the stored
25   images, the printer comprising the elements noted below.
26

27           69.   The ‘090 Infringing Instrumentalities comprise an external structure
28   housing a print engine and receiver medium transport adapted to cooperate to cause


                                                - 25 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 26 of 48 Page ID #:26




1
     donor materials to be transferred to a receiver medium in an image wise fashion.
2
     Without limitation, the printer includes an external structure housing a print engine and
3
     a receiver medium transport (e.g., document feeder) to cause paper to be transferred to
4
     a receiver medium for print operations.               Without limitation, see, e.g.,
5
     https://tbs.toshiba.com/media/downloads/products/1207%20Series%20Brochure.pdf:
6

7

8

9

10

11

12

13

14

15

16                                             and
17

18

19

20

21

22

23

24

25
                                               and
26

27

28



                                              - 26 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 27 of 48 Page ID #:27




1

2

3

4

5

6

7

8

9

10

11

12
             70.    The ‘090 Infringing Instrumentalities comprise a display device interface,
13
     said display device interface being adapted to receive the display device and to position
14
     the display device so that a display device electrical connector can form an electrical
15
     connection with the electrical interface to provide an electrical connection between the
16
     printer       and      the     display   device.        Without        limitation,     see,   e.g.,
17

18
     https://tbs.toshiba.com/media/downloads/products/1207%20Series%20Brochure.pdf:

19

20

21
                                                     and

22

23

24

25

26           71.    The ‘090 Infringing Instrumentalities comprise a printer processor adapted
27   to transmit signals to the display device controller influencing what is presented on the
28   image               display.         Without             limitation,            see,          e.g.,


                                                    - 27 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 28 of 48 Page ID #:28




1
     https://tbs.toshiba.com/media/downloads/products/1207%20Series%20Brochure.pdf
2
     and http://business.toshiba.com/downloads/KB/f1Ulds/13073/contents/01-009.htm:
3

4

5

6

7

8

9

10

11

12
                                           and

13

14

15

16

17

18

19

20

21

22

23                                         and
24

25

26

27

28



                                           - 28 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 29 of 48 Page ID #:29




1

2

3

4

5

6

7

8

9

10

11
          72.    The ‘090 Infringing Instrumentalities comprise a printer processor adapted
12
     to transmit signals to the display device controller influencing what is presented on the
13
     image display (see above), wherein the display device interface is adjustably mounted
14

15
     to the external structure, with the display device interface being movable between a

16
     range of positions relative to the external structure of the printer while maintaining the

17
     electrical connection between the printer and the display device, so that the image

18   display can be positioned at more than one position relative to the external structure of
19   the printer while in a connected relationship with the printer. Without limitation, see,
20   e.g., http://business.toshiba.com /downloads/KB/f1Ulds/13073/contents/01-009.htm:
21

22

23

24

25

26

27

28



                                              - 29 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 30 of 48 Page ID #:30




1

2

3

4

5

6

7

8

9          73.    Defendants’ acts of infringement of the ’090 patent have been willful and
10   intentional under the standard of Halo. Since at least July 2018, Defendants have
11   willfully infringed the ’090 patent by refusing to take a license and continuing the
12
     foregoing infringement, and further, since at least that date Defendants have actively
13
     induced the direct infringement of customers and/or end users, including by providing
14
     the ‘090 Infringing Instrumentalities and instructions/specifications for their use, and
15
     including with the intent that such direct infringement occur.
16
           74.    Defendants’ acts of direct, indirect and willful infringement of the ‘090
17
     patent have caused damage to MPV, and MPV is entitled to recover damages sustained
18
     as a result of Defendants’ wrongful acts in an amount subject to proof at trial.
19
                      Count 5 – Infringement of U.S. Patent No. 8,665,345
20
           75.    The application for U.S. Patent No. 8,665,345 (the “’345 patent) was filed
21
     on May 18, 2011, and the patent issued on March 2, 2014.
22
           76.    At the time of the ‘345 invention, managing digital video content could be
23
     a difficult task. Videos were often represented visually with a thumbnail image of the
24
     first frame of the video. This may not provide much insight into the content of the
25

26
     video. Determining if a specific event is contained in a given video often required

27
     viewing the entire video. For a lengthy video, users would prefer a quick summary

28   without having to view the video in its entirety. Digital videos could also present


                                               - 30 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 31 of 48 Page ID #:31




1
     practical problems from a sharing perspective, because, even when compressed, the
2
     amount of data generated could make it impractical to share even relatively short
3
     videos.
4
          77.    At the time of the ‘345 invention, video editing software could be used to
5
     manually summarize a video into a shorter version that can be shared more easily.
6
     However, manual video editing could be a lengthy, laborious process, and many users
7
     are not interested in manual editing. Automatic video summarization algorithms also
8
     existed, but they were very complex, as it was necessary to decode the video to perform
9
     the analysis required to determine the video summary. Thus, it was not possible on a
10
     digital capture device to immediately view a video summary corresponding to a just-
11
     captured video. This shortcoming in particular made it difficult to facilitate quick
12

13
     review and sharing of captured videos.

14
          78.    Further, when creating a video summary, it is often desirable to have a

15
     specific feature within the summary. The video summary is created to contain some or

16   all of the video content in which a feature is present. Examples of such features can
17   include people, pets, events, locations, activities or objects. However, at the time of
18   the ‘345 invention, manually creating such a tailored video summary can be a tedious
19   process.
20        79.    It was thus desirable to provide systems and methods for computing a
21   video summary. In particular, it was desirable to provide solutions that allow a video
22   summary to be generated with minimal delay at the completion of video capture,
23   including by use of the inventive claimed systems and methods.
24        80.    During prosecution of the ’345 patent, the primary prior art reference, and
25   the benchmark for conventional prior art, was U.S. Published Patent Application No.
26   2011/0085778 to Iwase, et al. However, the Patent Examiner acknowledged that Iwase
27   did not disclose "reference data separate from a reference in the captured video
28
     sequence" that is used to "form a video summary ... containing the feature of interest."

                                              - 31 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 32 of 48 Page ID #:32




1
     Further, even the cited combination of Iwase and U.S. Published Patent Application
2
     No. 2010/0104146 to Momosaki did not disclose, among other things, reference data
3
     including information specifying a “desired characteristic” of the image frames or a
4
     video summary including fewer than all of the image frames in the captured video
5
     sequence, wherein the video summary includes at least part of the identified subset of
6
     image frames containing the feature of interest and having the “desired characteristic.”
7
     Juxtaposing the ‘345 claimed inventions against the inferior, conventional state of the
8
     art represented by Iwase and Momosaki, illustrates in part the unconventionality and
9
     inventiveness of the ‘345 claimed inventions.
10
          81.    The inventive features of ‘345 claimed inventions have multiple inventive
11
     advantages over conventional prior art, including with respect to overcoming the
12

13
     shortcomings noted above.

14
          82.    Claim 16 of the ‘345 patent covers a “method comprising: receiving a

15
     video sequence including a time sequence of image frames; specifying reference data

16   separate from a reference in the received video sequence, wherein the reference data
17   indicates a feature of interest, and wherein the reference data includes information
18   specifying a desired characteristic of the image frames; using a data processor to
19   automatically analyze the image frames using a feature recognition algorithm to
20   identify a subset of the image frames that contain the feature of interest and have the
21   desired characteristic; forming a video summary including fewer than all of the image
22   frames in the video sequence, wherein the video summary includes at least part of the
23   identified subset of image frames containing the feature of interest and having the
24   desired characteristic; and storing a representation of the video summary in a
25   processor-accessible storage memory.”
26        83.    At least claim 16 of the ‘345 patent is infringed by TAIS and/or Toshiba
27   Corp., including under 35 U.S.C. §271(a)-(b), by methods comprising the use of the
28
     TAIS Symbio smart home solution (the “‘345 Infringing Instrumentalities”). Without

                                              - 32 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 33 of 48 Page ID #:33




1
     limitation, sale, importation and/or use of the ‘345 Infringing Instrumentalities
2
     comprises and/or induces the steps noted below.          Without limitation, see, e.g.:
3
     http://toshiba-smarthome.com/            and             http://news.toshiba.com/press-
4
     release/corporate/toshiba-america-inc-introduces-symbio-smart-home-
5
     solution.http://news.toshiba.com/press-release/corporate/toshiba-america-inc-
6
     introduces-symbio-smart-home-solution.
7
          84.   To the extent the preamble is limiting, the ‘345 Infringing Instrumentalities
8
     comprise receiving a video sequence including a time sequence of image frames.
9
     Without      limitation,    see,     e.g.:       http://toshiba-smarthome.com/      and
10
     http://news.toshiba.com/press-release/corporate/toshiba-america-inc-introduces-
11
     symbio-smart-home-solution.http://news.toshiba.com/press-
12

13
     release/corporate/toshiba-america-inc-introduces-symbio-smart-home-solution         and

14
     http://toshiba-smarthome.com/downloads/Symbio_D11_User_Guide.pdf:

15

16

17

18

19

20

21

22

23                                            and
24

25

26

27

28



                                             - 33 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 34 of 48 Page ID #:34




1

2

3

4

5

6

7

8

9
                                               and
10

11

12

13

14

15

16

17

18

19
          85.      The ‘345 Infringing Instrumentalities comprise specifying reference data
20
     separate from a reference in the received video sequence, wherein the reference data
21
     indicates a feature of interest, and wherein the reference data includes information
22
     specifying a desired characteristic of the image frames. Without limitation, the ‘345
23

24
     Infringing Instrumentalities specify reference data specifying a feature of interest, said

25
     reference data includes information specifying a desired characteristic of the image

26   frames, and it separate from a reference in the received video sequence. Without
27   limitation,                  see,                   e.g.                   http://toshiba-
28   smarthome.com/downloads/Symbio_D11_User_Guide.pdf:


                                              - 34 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 35 of 48 Page ID #:35




1

2

3

4

5

6

7

8

9         86.    The ‘345 Infringing Instrumentalities comprise using a data processor to
10   automatically analyze the image frames using a feature recognition algorithm to
11   identify a subset of the image frames that contain the feature of interest and have the
12   desired characteristic. Without limitation, see, e.g. http://news.toshiba.com/press-
13   release/corporate/toshiba-america-inc-introduces-symbio-smart-home-solution        and
14   http://toshiba-smarthome.com/downloads/Symbio_D11_User_Guide.pdf:
15

16

17

18

19

20

21

22

23                                            and
24

25

26

27

28



                                             - 35 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 36 of 48 Page ID #:36




1

2

3

4

5

6

7

8

9          87.   The ‘345 Infringing Instrumentalities comprise forming a video summary
10   including fewer than all of the image frames in the video sequence, wherein the video
11   summary includes at least part of the identified subset of image frames containing the
12   feature of interest and having the desired characteristic; and storing a representation of
13   the video summary in a processor-accessible storage memory. Without limitation, see,
14   e.g. http://toshiba-smarthome.com/features.html:
15

16

17

18

19

20

21

22

23
           88.   Defendants’ acts of infringement of the ’345 patent have been willful and
24
     intentional under the standard of Halo. Since at least July 2018, Defendants have
25
     willfully infringed the ’345 patent by refusing to take a license and continuing the
26
     foregoing infringement, and further, since at least that date Defendants have actively
27

28
     induced the direct infringement of customers and/or end users, including by providing


                                              - 36 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 37 of 48 Page ID #:37




1
     the ‘345 Infringing Instrumentalities and instructions/specifications for their use, and
2
     including with the intent that such direct infringement occur.
3
           89.    Defendants’ acts of direct, indirect and willful infringement of the ‘345
4
     patent have caused damage to MPV, and MPV is entitled to recover damages sustained
5
     as a result of Defendants’ wrongful acts in an amount subject to proof at trial.
6
                     Count 6 – Infringement of U.S. Patent No. 8,964,064
7
           90.    The application for U.S. Patent No. 8,964,064 (the “’064 patent) was filed
8
     on April 11, 2014 and the patent issued on February 24, 2015. The ‘064 patent also
9
     has priority as a continuation of U.S. Patent Application No. 12/642,275, filed on Dec.
10
     18, 2009; and from Provisional U.S. Patent Application No. 61/138,729, filed on
11
     December 18, 2008.
12

13
           91.    At the time of the ‘064 invention, users of digital image capture devices

14
     were likely to be unaware whether particular images have already been transferred

15
     from the camera to remote storage. This made it difficult to know whether images

16   could be deleted, including to free up space for more images, and made it more difficult
17   to use the image capture device. Further, users faced difficulty when a camera's
18   internal memory filled up. The inventive features of ‘064 claimed inventions helped
19   solve these and other problems and shortcomings with conventional art at the time.
20         92.    Claim 8 of the ‘064 patent covers “system comprising: an image capture
21   device including a memory, a user interface, and a processing system, wherein the
22   processing system is configured to: store captured images in the memory of the image
23   capture device; allow for the transfer of at least some of the stored images to a remote
24   storage device; store, in the image capture device, data indicating which of the stored
25   images have been transferred to the remote storage device; receive, from the user
26   interface, an indication that all captured images that have been stored and previously
27   transferred to the remote storage device are to be deleted; delete, from the memory, all
28
     captured images that have been stored and previously transferred to the remote storage

                                               - 37 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 38 of 48 Page ID #:38




1
     device in response to the receipt of the indication that all captured images that have
2
     been stored and previously transferred to the remote storage device are to be deleted.”
3
          93.     At least claim 8 of the ‘064 patent is infringed by TABS and/or Toshiba
4
     Corp., including under 35 U.S.C. §271(a)-(b), by systems comprising at least
5
     multifunctioning printers comprising TABS’s 5008A multifunctioning printers (the
6
     “‘064 Infringing Instrumentalities”). Without limitation, sale, importation and/or use
7
     of the ‘064 Infringing Instrumentalities comprises and/or induces the elements noted
8
     below.              Without              limitation,                 see,          e.g.:
9
     http://brochure.copiercatalog.com/toshiba/Toshiba-Full-Line-Brochure-1.pdf.
10
          94.     The ‘064 Infringing Instrumentalities comprise an image capture device
11
     including a memory, a user interface, and a processing system. Without limitation, the
12

13
     ‘064 Infringing Instrumentalities comprise a scanner (i.e., “an image capture device”)

14
     and include a memory for storing image acquisition data, a user interface for receiving

15
     operator commands, and a processing system for controlling image capture and post

16   processing         operations.       Without           limitation,          see,   e.g.
17   http://brochure.copiercatalog.com/toshiba/Toshiba-Full-Line-Brochure-1.pdf:
18

19

20

21

22

23

24

25

26
          95.     The ‘064 Infringing Instrumentalities store image files (i.e., “captured
27
     images”) in their internal storage device (i.e., “memory of the image capture device”).
28



                                             - 38 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 39 of 48 Page ID #:39




1
     Without      limitation,    see,     e.g.         MFP       Management      Guide     at
2
     http://business.toshiba.com/downloads/KB/f1Ulds/15805/eS5008A_UFG_EN_0004.
3
     pdf?_ga=2.177606117.1986403532.155551 4124-1864312562.1555092700:
4

5

6

7

8
          96.    The ‘064 Infringing Instrumentalities comprise a processing system (see

9    above), wherein the processing system is configured to allow for sending (i.e., “allow
10   for transfer”) of at least some stored image files to a network folder (i.e., “remote
11   storage         device”).          Without              limitation,      see,       e.g.
12   https://business.toshiba.com/downloads/KB/f1Ulds/9364/FC-
13   2050C_SCG_EN_0008.pdf                                                               and
14   http://business.toshiba.com/downloads/KB/f1Ulds/15805/eS5008A_UFG_EN_0004.
15   pdf?_ga=2.177606117.1986403532.155551 4124-1864312562.1555092700:
16

17

18

19

20

21

22

23

24

25

26

27

28                                               and


                                             - 39 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 40 of 48 Page ID #:40




1

2

3

4         97.      The ‘064 Infringing Instrumentalities comprise a processing system (see
5    above), wherein the processing system is configured to store, in the image capture
6    device, data indicating which of the stored images have been transferred to the remote
7    storage device. Without limitation, to enable periodic automatic deletion of image files
8    stored internally and transferred to the network folder, for example, by the Scan to File
9    operation, the ‘064 Infringing Instrumentalities store data indicating which of the
10   image files have been stored and previously transferred to the network folder. Without
11   limitation,              see,             e.g.              http://business.toshiba.com
12   /downloads/KB/f1Ulds/14144/Scanning_EN_(EBN)_Ver01F.pdf:
13

14

15

16

17

18

19

20

21

22
          98.      The ‘064 Infringing Instrumentalities comprise a processing system (see
23
     above), wherein the processing system is configured to receive, from the user interface,
24
     an indication that all captured images that have been stored and previously transferred
25
     to the remote storage device are to be deleted; and to delete, from the memory, all
26
     captured images that have been stored and previously transferred to the remote storage
27
     device in response to the receipt of the indication that all captured images that have
28



                                              - 40 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 41 of 48 Page ID #:41




1
     been stored and previously transferred to the remote storage device are to be deleted.
2
     Without       limitation,    see,     e.g.         MFP   Management         Guide     at
3
     http://business.toshiba.com/downloads/KB/f1Ulds/15805/eS5008A_UFG_EN_0004.
4
     pdf?_ga=2.177606117.1986403532.155551 4124-1864312562.1555092700:
5
           99.
6

7

8

9

10

11

12

13
           100. Defendants’ acts of infringement of the ’064 patent have been willful and
14
     intentional under the standard of Halo. Since at least April 2019, Defendants have
15
     willfully infringed the ’064 patent by refusing to take a license and continuing the
16
     foregoing infringement, and further, since at least that date Defendants have actively
17
     induced the direct infringement of customers and/or end users, including by providing
18
     the ‘064 Infringing Instrumentalities and instructions/specifications for their use, and
19
     including with the intent that such direct infringement occur.
20
           101. Defendants’ acts of direct, indirect and willful infringement of the ‘064
21
     patent have caused damage to MPV, and MPV is entitled to recover damages sustained
22
     as a result of Defendants’ wrongful acts in an amount subject to proof at trial.
23
                     Count 7 – Infringement of U.S. Patent No. 9,549,095
24
           102. The application for U.S. Patent No. 9,549,095 (the “’095 patent) was filed
25

26
     on January 8, 2015, and the patent issued on January 17, 2017. The ‘095 patent also

27
     has priority as a continuation of U.S. Patent Application No. 14/250,689, filed on Apr.

28   11, 2014, which is a continuation of U.S. Patent Application No. 12/642,275, filed on


                                               - 41 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 42 of 48 Page ID #:42




1
     December 18, 2009; and from Provisional U.S. Patent Application No. 61/138,729,
2
     filed on December 18, 2008.
3
          103. At the time of the ‘095 invention, users of digital image capture devices
4
     were likely to be unaware whether particular images have already been transferred
5
     from the camera to remote storage. This made it difficult to know whether images
6
     could be deleted, including to free up space for more images, and made it more difficult
7
     to use the image capture device. Further, users faced difficulty when a camera's
8
     internal memory filled up. The inventive features of ‘064 claimed inventions helped
9
     solve these and other problems and shortcomings with conventional art at the time.
10
          104. Claim 9 of the ‘095 patent covers a “system comprising: an image capture
11
     device including a memory, a user interface, and a processing system, wherein the
12

13
     processing system is configured to: communicate at least one of a plurality of captured

14
     images in the memory of the image capture device to a remote storage device; store,

15
     in the image capture device, data indicating which of the plurality of captured images

16   have been communicated to the remote storage device; and delete, from the memory,
17   captured images that have been stored and previously transferred to the remote storage
18   device in response to receiving an indication that captured images that have been stored
19   and previously communicated to the remote storage device are to be deleted.”
20        105. At least claim 9 of the ‘095 patent is infringed by TABS and/or Toshiba
21   Corp., including under 35 U.S.C. §271(a)-(b), by systems comprising at least
22   multifunctioning printers comprising TABS’s 5008A multifunctioning printers (the
23   “‘095 Infringing Instrumentalities”). Without limitation, sale, importation and/or use
24   of the ‘095 Infringing Instrumentalities comprises and/or induces the elements noted
25   below. Without limitation, use of the ‘095 Infringing Instrumentalities comprises the
26   steps noted below.
27        106. The ‘095 Infringing Instrumentalities comprise an image capture device
28
     including a memory, a user interface, and a processing system. Without limitation, the

                                              - 42 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 43 of 48 Page ID #:43




1
     ‘064 Infringing Instrumentalities comprise a scanner (i.e., “an image capture device”)
2
     and include a memory for storing image acquisition data, a user interface for receiving
3
     operator commands, and a processing system for controlling image capture and post
4
     processing        operations.        Without          limitation,       see,        e.g.
5
     http://brochure.copiercatalog.com/toshiba/Toshiba-Full-Line-Brochure-1.pdf:
6

7

8

9

10

11

12

13

14

15        107. The ‘095 Infringing Instrumentalities comprise an image capture device
16   including a processing system (see above), wherein the processing system is
17   configured to communicate at least one of a plurality of captured images in the memory
18   of the image capture device to a remote storage device. Without limitation, the ‘095
19   Infringing Instrumentalities send (i.e., “communicate”) at least some stored image files
20
     (i.e., “captured images”) to a network folder (i.e., “remote storage device”). Without
21
     limitation, see, e.g. https://business.toshiba.com/downloads/KB/f1Ulds/9364/FC-
22
     2050C_SCG_EN_ 0008.pdf:
23

24

25

26

27

28



                                              - 43 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 44 of 48 Page ID #:44




1

2

3

4

5

6

7

8

9

10

11

12

13
          108. The ‘095 Infringing Instrumentalities comprise an image capture device
14
     including a processing system (see above), wherein the processing system is
15
     configured to store, in the image capture device, data indicating which of the plurality
16
     of captured images have been communicated to the remote storage device. Without
17
     limitation, to enable periodic automatic deletion of image files stored internally and
18

19
     transferred to the network folder, for example, by the Scan to File operation, the ‘095

20
     Infringing Instrumentalities store data indicating which of the image files have been

21   stored and previously transferred to the network folder. Without limitation, see, e.g.
22   http://business.toshiba.com/
23   downloads/KB/f1Ulds/14144/Scanning_EN_(EBN)_Ver01F.pdf:
24

25

26

27

28



                                              - 44 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 45 of 48 Page ID #:45




1

2

3

4

5

6

7

8
          109. The ‘095 Infringing Instrumentalities comprise an image capture device
9
     including a processing system (see above), wherein the processing system is
10
     configured to delete, from the memory, captured images that have been stored and
11
     previously transferred to the remote storage device in response to receiving an
12
     indication that captured images that have been stored and previously communicated to
13
     the remote storage device are to be deleted. Without limitation, the ‘095 Infringing
14
     Instrumentalities periodically delete from memory the image files that have been stored
15

16
     and previously transferred to the network folder in response to receiving a button input

17
     (i.e., “an indication”) that image files known to have been communicated to the

18
     network    folder    are    to   be    deleted.   Without     limitation,   see,    e.g.

19   http://business.toshiba.com/downloads/KB/f1Ulds/15805/eS5008A_UFG_EN_0004.
20   pdf?_ga=2.177606117.1986403532.155551 4124-1864312562.1555092700:
21

22

23

24

25

26

27

28



                                              - 45 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 46 of 48 Page ID #:46




1

2

3

4

5

6

7

8

9

10
           110. Defendants’ acts of infringement of the ’095 patent have been willful and
11
     intentional under the standard of Halo. Since at least April 2019, Defendants have
12
     willfully infringed the ’ 095 patent by refusing to take a license and continuing the
13

14
     foregoing infringement, and further, since at least that date Defendants have actively

15
     induced the direct infringement of customers and/or end users, including by providing

16   the ‘095 Infringing Instrumentalities and instructions/specifications for their use, and
17   including with the intent that such direct infringement occur.
18         111. Defendants’ acts of direct, indirect and willful infringement of the ‘095
19   patent have caused damage to MPV, and MPV is entitled to recover damages sustained
20   as a result of Defendants’ wrongful acts in an amount subject to proof at trial.
21                                  PRAYER FOR RELIEF
22         WHEREFORE, Plaintiff hereby respectfully requests that this Court enter
23   judgment in favor of Plaintiff and against Toshiba, and that the Court grant Plaintiff the
24   following relief:
25      A. An adjudication that one or more claims of the Patents-in-Suit has been directly
26         and/or indirectly infringed by Toshiba;
27      B. An award to Plaintiff of damages adequate to compensate Plaintiff for Toshiba’s
28
           past infringement, together with pre-judgment and post-judgment interest, and

                                               - 46 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 47 of 48 Page ID #:47




1
          any continuing or future infringement through the date such judgment is entered,
2
          including interest, costs, expenses, and an accounting of all infringing acts
3
          including, but not limited to, those acts not presented at trial;
4
       C. A grant of preliminary and permanent injunction pursuant to 35 U.S.C. § 283,
5
          enjoining Toshiba and all persons, including its officers, directors, agents,
6
          servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all
7
          others acting in active concert or participation therewith, from making, using,
8
          offering to sell, or selling in the United States or importing into the United States
9
          any methods, systems, or computer readable media that directly or indirectly
10
          infringe any claim of the Patents-in-Suit, or any methods, systems, or computer
11
          readable media that are colorably different;
12

13
       D. That this Court declare that Toshiba’s infringement has been, and continues to

14
          be, willful, including that Toshiba acted to infringe the Patents-in-Suit despite an

15
          objectively high likelihood that its actions constituted infringement of a valid

16        patent and, accordingly, award enhanced damages, including treble damages,
17        pursuant to 35 U.S.C. § 284;
18     E. That this Court declare this to be an exceptional case and award Plaintiff
19        reasonable attorneys’ fees and costs in accordance with 35 U.S.C. § 285; and
20     F. A judgment and order requiring Toshiba to pay Plaintiff its damages, costs,
21        expenses, fees, and prejudgment and post-judgment interest for Toshiba’s
22        infringement of the Patents-in-Suit as provided under 35 U.S.C. §§ 284 and/or
23        285; and
24     G. Any and all further relief for which Plaintiff may show itself justly entitled that
25        this Court deems just and proper.
26

27

28



                                              - 47 –
Case 8:19-cv-02181-DOC-DFM Document 1 Filed 11/11/19 Page 48 of 48 Page ID #:48




1

2
                                 DEMAND FOR JURY TRIAL
3
           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
4
     respectfully requests a trial by jury of any issues so triable by right.
5

6

7
     Dated: November 11, 2019                        EDMONDS & SCHLATHER, PLLC

8                                                    /S/ John J. Edmonds
9                                                    John J. Edmonds
                                                     State Bar No. 274200
10

11                                                   Attorneys for Plaintiff,
                                                     MONUMENT PEAK VENTURES, LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                - 48 –
